Citation Nr: 1600452	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the case of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1948 to January 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This issue was remanded by the Board for further development in March 2013, May 2014, and December 2014.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the result of the Board's previous remand directives, various private treatment records identified by the appellant have been added to the record.  

In the most recent December 2015 remand, the Board noted that attached to the representative's November 2014 informal hearing presentation was a new NA Form 13055, Request for Information to Reconstruct Medical Data.  As discussed in the Board's May 2014 and December 2014 remands, a March 2014 Report of General Information noted that that the NA Form 13055 was submitted to the National Personnel Records Center (NPRC).  In a March 12, 2014, letter from the AOJ to the appellant, she was informed that the NPRC could not find any records or remarks for the allegations.  The Board noted that the claims file did not contain the NPRC response, and directed that the AOJ should associate the NPRC response to which its March 2014 letter referred with the electronic claims file.  The December 2014 remand directed that the AOJ should attempt to obtain reconstructed medical data pursuant to the current NA 13055.  Unfortunately, it does not appear that action was taken in this regard.  This deficiency must be addressed prior to appellate consideration of this claim.

The Board further notes that in a December 2015 informal hearing presentation, the appellant's representative asserted that a new opinion should be obtained regarding the cause of the Veteran's death.  Specifically, the representative argued that the appellant requested that a new opinion be obtained, based on the great number of new medical records she had submitted relating to treatment prior to the Veteran's death.  The Board agrees, in light of the numerous records added to the record since an opinion was rendered in March 2014, that an additional opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain reconstructed medical data pursuant to the NA Form 13055, Request for Information to Reconstruct Medical Data, dated in November 2014.  See attachment to the Informal Hearing Presentation received November 18, 2014.  

Any response from the appropriate source(s) must be associated with the electronic claims file. 

2.  Following completion of the above development, obtain a VA medical opinion regarding the etiology of the conditions listed on the Veteran's death certificate. The claims file should be provided to the appropriate clinician for review, and the clinician should note that it has been reviewed. 

After reviewing the file, the clinician should provide an opinion as to whether it is at least as likely as not that any of the conditions listed on the Veteran's death certificate (e.g., acute myocardial infarction, ischemic cardiomyopathy, COPD, ulcerative colitis, and/or malnutrition) are related to service.  With respect to ulcerative colitis, the Veteran asserted that it was related to a penicillin overdose in the military.  He also asserted that he had dysentery in service which he attributed to drinking melted snow.  The clinician should presume the Veteran's statements concerning a penicillin overdose and dysentery in service are credible for purposes of providing the opinion. 

The clinician should also provide an opinion as whether any service-connected disability (e.g., spondylitis of the lumbar spine, status post jumping injury; spondylitis of the cervical spine, status post jumping injury; spondylitis of the thoracic spine, status post jumping injury; and traumatic arthritis of the right hip) caused any of the disabilities listed on the death certificate (e.g., acute myocardial infarction, ischemic cardiomyopathy, COPD, ulcerative colitis, and malnutrition).  

The clinician should also provide an opinion as to whether any of the service-connected disabilities aggravated (i.e., worsened) beyond the natural progress any of the disabilities listed on the death certificate.  If aggravation is found, the clinician should address the following medical issues: (1) the baseline manifestations of the Veteran's nonservice-connected disabilities found prior to aggravation; and (2) the increased manifestations which, in the clinician opinion, are proximately due to a service-connected disability.

The clinician should also provide an opinion as to whether any of the service-connected disabilities contributed substantially or materially to the Veteran's death, combine to cause death, or aided or lent assistance to produce death.

It would be helpful if the clinician would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The clinician should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

